UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File No. 001-33861 MOTORCAR PARTS OF AMERICA, INC. (Exact name of registrant as specified in its charter) New York 11-2153962 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2929 California Street, Torrance, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 212-7910 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R There were 14,551,854 shares of Common Stock outstanding at February 12, 2013. MOTORCAR PARTS OF AMERICA, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of December 31, 2012 (unaudited) and March 31, 2012 4 Consolidated Statements of Operations (unaudited) for the three and nine months ended December 31, 2012 and 2011 5 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the three and nine months ended December 31, 2012 and 2011 6 Consolidated Statements of Cash Flows (unaudited) for the nine months ended December 31, 2012 and 2011 7 Condensed Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II — OTHER INFORMATION Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 5. Other Information 47 Item 6. Exhibits 48 SIGNATURES 50 2 Table of Contents MOTORCAR PARTS OF AMERICA, INC. GLOSSARY The following terms are frequently used in the text of this report and have the meanings indicated below. “Used Core” — An automobile part which has been used in the operation of a vehicle. Generally, the Used Core is an original equipment (“OE”) automobile part installed by the vehicle manufacturer and subsequently removed for replacement. Used Cores contain salvageable parts which are an important raw material in the remanufacturing process. We obtain most Used Cores by providing credits to our customers for Used Cores returned to us under our core exchange program. Our customers receive these Used Cores from consumers who deliver a Used Core to obtain credit from our customers upon the purchase of a newly remanufactured automobile part. When sufficient Used Cores cannot be obtained from our customers, we will purchase Used Cores from core brokers, who are in the business of buying and selling Used Cores. The Used Cores purchased from core brokers or returned to us by our customers under the core exchange program, and which have been physically received by us, are part of our raw material or work in process inventory included in long-term core inventory. “Remanufactured Core” — The Used Core underlying an automobile part that has gone through the remanufacturing process and through that process has become part of a newly remanufactured automobile part. The remanufacturing process takes a Used Core, breaks it down into its component parts, replaces those components that cannot be reused and reassembles the salvageable components of the Used Core and additional new components into a remanufactured automobile part. Remanufactured Cores are included in our on-hand finished goods inventory and in the remanufactured finished good product held for sale at customer locations. Used Cores returned by consumers to our customers but not yet returned to us continue to be classified as Remanufactured Cores until we physically receive these Used Cores. All Remanufactured Cores are included in our long-term core inventory or in our long-term core inventory deposit. 3 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2012 March 31, 2012 ASSETS (Unaudited) Current assets: Cash $ $ Short-term investments Accounts receivable — net Inventory— net Inventory unreturned Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment — net Long-term core inventory — net Long-term core inventory deposits Long-term deferred income taxes Goodwill Intangible assets — net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer finished goods returns accrual Other current liabilities Current portion of term loan Current portion of capital lease obligations Total current liabilities Term loan, less current portion Revolving loan Deferred core revenue Customer core returns accrual Other liabilities Capital lease obligations, less current portion Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; par value $.01 per share, 5,000,000 shares authorized; none issued - - Series A junior participating preferred stock; par value $.01 per share, 20,000 shares authorized; none issued - - Common stock; par value $.01 per share, 20,000,000 shares authorized; 14,526,717 and 12,533,821 shares issued; 14,493,197 and 12,519,421 outstanding at December 31, 2012 and March 31, 2012, respectively Treasury stock, at cost, 33,520 and 14,400 shares of common stock at December 31, 2012 and March 31, 2012, respectively ) ) Additional paid-in capital Additional paid-in capital-warrant - Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying condensed notes to consolidated financial statements are an integral part hereof. 4 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, Net sales $ Cost of goods sold Gross profit (loss) ) Operating expenses: General and administrative Sales and marketing Research and development Impairment of plant and equipment - - Acquisition costs - - - Total operating expenses Operating income (loss) ) ) Interest expense, net Income (loss) before income tax expense ) ) ) Income tax expense Net income (loss) $ $ ) $ ) $ ) Basic net income (loss) per share $ $ ) $ ) $ ) Diluted net income (loss) per share $ $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted The accompanying condensed notes to consolidated financial statements are an integral part hereof. 5 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, Net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Unrealized gain (loss) on short-term investments ) Foreign currency translation ) ) ) Total other comprehensive income (loss), net of tax ) ) ) Comprehensive income (loss) $ $ ) $ ) $ ) The accompanying condensed notes to consolidated financial statements are an integral part hereof. 6 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Amortization of finished goods inventory step-up valuation - Loss due to change in fair value of warrant liability - Provision for inventory reserves Provision for customer payment discrepancies Provision for doubtful accounts ) Deferred income taxes ) Share-based compensation expense Impact of tax benefit on APIC pool from stock options exercised Loss on disposal of assets Impairment of plant and equipment - Changes in current assets and liabilities: Accounts receivable Inventory ) Inventory unreturned ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable and accrued liabilities ) Customer finished goods returns accrual ) Deferred core revenue Long-term core inventory ) Long-term core inventory deposits ) ) Customer core returns accrual ) Other liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of plant and equipment ) ) Change in short term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving loan Repayments under revolving loan ) ) Proceeds from term loan Repayments of term loan ) ) Deferred financing costs ) - Payments on capital lease obligations ) ) Exercise of stock options Excess tax benefit from employee stock options exercised Impact of tax benefit on APIC pool from stock options exercised ) ) Cash used to net share settle equity awards ) - Repurchase of common stock ) - Proceeds from issuance of common stock Stock issuance costs ) - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash ) Cash — Beginning of period Cash — End of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Non-cash investing and financing activities: Common stock issued in business acquisition $ - $ Warrants issued in connection with debt - The accompanying condensed notes to consolidated financial statements are an integral part hereof. 7 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Condensed Notes to Consolidated Financial Statements December 31, 2012 (Unaudited) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended December 31, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2013. This report should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended March 31, 2012, which are included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on September 28, 2012. The accompanying consolidated financial statements have been prepared on a consistent basis with, and there have been no material changes to, the accounting policies described in Note 2, Summary of Significant Accounting Policies, to the consolidated financial statements that are presented in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012. 1. Company Background and Organization Motorcar Parts of America, Inc. and its subsidiaries (the “Company” or “MPA”) is a leading manufacturer, remanufacturer, and distributor of aftermarket automobile parts. These replacement parts are sold for use on vehicles after initial vehicle purchase. These automotive parts are sold to automotive retail chain stores and warehouse distributors throughout North America and to major automobile manufacturers. The Company obtains used automobile parts, commonly known as Used Cores, primarily from its customers under the Company’s core exchange program. It also purchases Used Cores from vendors (core brokers). The customers grant credit to the consumer when the used part is returned to them, and the Company in turn provides a credit to the customers upon return to the Company. These Used Cores are an essential material needed for the remanufacturing operations. The Company has remanufacturing, warehousing and shipping/receiving operations for automobile parts in North America and Asia. In addition, the Company utilizes various third party warehouse distribution centers in North America. Pursuant to the guidance provided under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), the Company has two reportable segments, rotating electrical and undercar product line, based on the way the Company manages, evaluates and internally reports its business activities. New Accounting Pronouncements Comprehensive Income In June 2011, the FASB issued guidance which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. This guidance eliminates the option to present components of other comprehensive income as a part of the statement of equity. This guidance should be applied, retrospectively, for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2011. Other than the change in presentation, the Company has determined the changes from the adoption of this guidance on April 1, 2012 did not have an impact on its consolidated financial position and the results of operations. 8 Table of Contents Testing Goodwill for Impairment In September 2011, the FASB issued an amendment which gives an entity the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If an entity determines that it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step goodwill impairment test is unnecessary. If an entity determines that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, then it is required to perform the first step of the two-step goodwill impairment test. If the carrying value of the reporting unit exceeds its fair value, then the entity is required to perform the second step of the goodwill impairment test to measure the amount of the impairment loss, if any. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The adoption of this guidance on April 1, 2012 did not have any impact on the Company’s consolidated financial position and the results of operations. 2. Acquisition On May 6, 2011, the Company purchased (i) all of the outstanding equity of FAPL, (ii) all of the outstanding equity of Introcan, Inc., a Delaware corporation (“Introcan”), and (iii) 1% of the outstanding equity of Fapco S.A. de C.V., a Mexican variable capital company (“Fapco”) (collectively, “Fenco”). Since FAPL owned 99% of Fapco prior to these acquisitions, the Company now owns 100% of Fapco. The unaudited pro forma information presented is for illustrative purposes only and is not necessarily indicative of the results of operations that would have been realized if the acquisition had been completed on the date indicated, nor is it indicative of future operating results. The following historical financial information has been adjusted to give effect to pro forma events that are (i) directly attributable to the acquisition, (ii) factually supportable, and (iii) with respect to statements of operations, expected to have a continuing impact on the combined results, including the amortization of the fair value of the identifiable intangible assets and the cost of goods sold impact related to the fair value step-up of inventory acquired. The unaudited pro forma information does not reflect any operating changes, associated cost savings or additional costs that the Company may achieve or incur with respect to the combined companies. The unaudited pro forma financial information presented below for the nine months ended December 31, 2011 assumes the acquisition had occurred on April 1, 2011. Financial information presented below for the nine months ended December 31, 2012 represents actual results of operations for the period. Nine Months Ended December 31, Net sales $ $ Operating income (loss) ) Loss before income tax expense ) ) Net loss ) ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) 3. Goodwill The Company had $68,356,000 of goodwill in connection with its undercar product line segment as of December 31, 2012 and March 31, 2012. There were no changes to goodwill this quarter. Based on the interim goodwill impairment analysis performed for September 30, 2012, the Company concluded that it was not more likely than not that the fair value of its undercar product line segment was less than its carrying amount. The Company did not identify any indicators of impairment at December 31, 2012 and concluded that goodwill was not impaired. 9 Table of Contents 4. Intangible Assets Rotating Electrical Product Line The following is a summary of the intangible assets attributable to the Company’s rotating electrical product line segment subject to amortization at December 31, 2012 and March 31, 2012. December 31, 2012 March 31, 2012 Weighted Average Amortization Period Gross Carrying Value Accumulated Amortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Trademarks 9 years $ Customer relationships 12 years Non-compete agreements 4 years Total 11 years $ Undercar Product Line The following is a summary of the undercar product line segment’s intangible assets subject to amortization at December 31, 2012 and March 31, 2012. December 31, 2012 March 31, 2012 Weighted Average Amortization Period Gross Carrying Value Accumulated A mortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Trademarks 20 years $ Customer relationships 10 years Non-compete agreements 2 years Total 16 years $ Consolidated amortization expense for acquired intangible assets for the three and nine months ended December 31, 2012 and 2011 is as follows: Three Months Ended Nine Months Ended December 31, December 31, Amortization expense $ 10 Table of Contents The consolidated aggregate estimated future amortization expense for intangible assets subject to amortization is as follows: Year Ending March 31, 2013 - remaining 3 months $ Thereafter Total $ 5. Accounts Receivable — Net Included in accounts receivable — net are significant offset accounts related to customer allowances earned, customer payment discrepancies, customer fill rate penalties, returned goods authorizations (“RGA”) issued for in-transit unit returns, estimated future credits to be provided for Used Cores returned by the customers and potential bad debts. Due to the forward looking nature and the different aging periods of certain estimated offset accounts, they may not, at any point in time, directly relate to the balances in the open trade accounts receivable. Accounts receivable — net is comprised of the following: December 31, 2012 March 31, 2012 Accounts receivable — trade (1) $ $ Allowance for bad debts ) ) Customer allowances earned (1) ) ) Customer payment discrepancies ) ) Customer fill rate penalties (1) ) ) Customer returns RGA issued ) ) Customer core returns accruals ) ) Less: total accounts receivable offset accounts ) ) Total accounts receivable — net $ $ (1)Amounts shown above as customer allowances earned and customer fill rate penalties include $9,072,000 and $7,827,000, respectively, at March 31, 2012 which have been reclassified from accounts receivable – trade to conform to the fiscal 2013 presentation. Warranty Returns The Company allows its customers to return goods to the Company that their end-user customers have returned to them, whether the returned item is or is not defective (warranty returns). The Company accrues an estimate of its exposure to warranty returns based on a historical analysis of the level of this type of return as a percentage of total unit sales. Amounts charged to expense for these warranty returns are considered in arriving at the Company’s net sales. At December 31, 2012, the warranty return accrual of $4,795,000 on the credits issued for the returns received was included under the customer returns RGA issued in the above table of accounts receivable – net and the warranty return estimate of $7,969,000 was included in customer finished goods returns accrual in the consolidated balance sheets. 11 Table of Contents Change in the Company’s warranty return accrual is as follows: Three Months Ended Nine Months Ended December 31, December 31, Balance at beginning of period $ Charged to expense (1) Amounts processed (1) Balance at end of period $ (1)Amounts shown above as warranty claims processed and charged to expense for the three and nine months ended December 31, 2011 have been reclassified to conform to the current year presentation. 6. Inventory Inventory is comprised of the following: December 31, 2012 March 31, 2012 Non-core inventory Raw materials $ $ Work-in-process Finished goods Less allowance for excess and obsolete inventory ) ) Total $ $ Inventory unreturned $ $ Long-term core inventory Used cores held at the Company's facilities $ $ Used cores expected to be returned by customers Remanufactured cores held in finished goods Remanufactured cores held at customers' locations Less allowance for excess and obsolete inventory ) ) Total $ $ Long-term core inventory deposits $ $ 12 Table of Contents 7. Major Customers The Company’s largest customers accounted for the following total percentage of net sales and accounts receivable — trade: Three Months Ended Nine Months Ended December 31, December 31, Sales Customer A 37
